Cardona, P.J.
Appeal from a judgment of the County Court of Schenectady County (Giardino, J.), rendered November 28, 2005, convicting defendant upon his plea of guilty of two counts of the crime of assault in the second degree.
*970In satisfaction of two indictments, defendant waived his right to appeal and pleaded guilty to two counts of assault in the second degree. He was sentenced as a second felony offender to concurrent prison terms of three years, followed by five years of postrelease supervision. Defendant appeals contending that his guilty plea was not knowingly, voluntarily and intelligently made because he was not advised prior to sentencing of the mandatory period of postrelease supervision. By not moving to withdraw his plea or vacate the judgment of conviction, defendant has failed to preserve that issue for our review (see People v Alexander, 21 AD3d 1223, 1224 [2005], lv denied 5 NY3d 881 [2005]). While we have afforded defendants the opportunity to withdraw their pleas in situations where the plea and sentence predated our decision in People v Goss (286 AD2d 180 [2001]; see People v Pacheco, 8 AD3d 822 [2004]; People v Grose, 2 AD3d 1211, 1212 [2003]), that is not the situation herein and we decline to exercise our interest of justice jurisdiction (see People v Carter, 4 AD3d 682 [2004], lv denied 2 NY3d 797 [2004]).
Finally, although defendant’s contention that he was denied his constitutional right to a speedy trial survives his waiver of the right to appeal, that issue is now raised for the first time on appeal and, therefore, it is not preserved for our review (see People v Garcia, 33 AD3d 1050 [2006]; People v Hernandez, 21 AD3d 1214, 1215 [2005], lv denied 5 NY3d 883 [2005]).
Mercure, Crew III, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.